

EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into and to be effective as
of the 31st of October, 2017, between Augustus C. Griffin, an individual (the
“Executive”) and MGP Ingredients, Inc., a Kansas corporation (the “Company”).
The Executive and the Company are sometimes referred to herein collectively as
the "Parties" or individually as a "Party".
WHEREAS, the Company and the Executive mutually desire the continued employment
of Executive in his current capacities upon the terms and conditions set forth
in this Agreement, which is intended and agreed to replace and supersede the
Employment Agreement between the Company and the Executive that was entered into
and effective as of July 28, 2014 (the “Old Employment Agreement”);
NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the parties agree as follows:
1.Term. The continuation of Executive’s employment, in the capacities specified
herein, shall be under the terms and conditions set forth in this Agreement,
rather than under the Old Employment Agreement, commencing on the date hereof
and terminating on May 31, 2020 (the “Term”), unless terminated earlier pursuant
to the terms of Section 5 hereof.
2.    Position and Responsibilities.
(a)    The Executive shall serve as President and Chief Executive Officer of the
Company and in any other positions that the Company’s Board of Directors (the
“Board”) shall direct. The Executive will have the duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of chief executive officers in publicly-traded United States-based companies of
similar size, and such other duties, authorities and responsibilities as the
Board designates from time to time that are not inconsistent with the
Executive's positions. The Executive will report to, and be subject to direction
of, the Board.
(b)    During the Term of this Agreement, the Executive shall devote his best
efforts to the business and affairs of the Company and shall devote all of his
business time to perform the duties hereunder. Notwithstanding the foregoing,
with the prior approval of the Board, the Executive may devote a reasonable
portion of his time to serve on boards of directors, boards of managers or
boards of trustees, or committees thereof, of companies or organizations
involving no conflict of interest with the interests of the Company. The
Executive will use reasonable efforts to comply in all material respects with
all reasonable policies of the Company as are from time to time in effect and
applicable to the Executive positions.
3.    Board Membership. The Board will nominate Executive for re-election at the
expiration of Executive's then-current term, as a member of the Board; provided
that the foregoing shall not be required to the extent prohibited by law or
regulatory requirements.
4.    Compensation.
(a)    Base Compensation. The gross base salary of the Executive for 2017 shall
be $565,000 per year (the “Base Compensation”). The Base Compensation shall be
paid in equal weekly payments or at such other times and in such other
installments as are paid to other executives


1

--------------------------------------------------------------------------------




of the Company. The Base Compensation will be reviewed annually by the Human
Resources and Compensation Committee of the Board (the “Compensation Committee”)
in accordance with the performance evaluation practices of the Company but may
not be decreased without the consent of the Executive.
(b)    Short-Term Incentives. For 2017, the Executive's target short-term
incentive (“STI”) award pursuant to the Company's Short-Term Incentive Plan (the
“STI Plan”) for the attainment of the Company’s 2017 performance measures will
be $565,000. The amount and timing of payments under the STI Plan will be at the
discretion of the Compensation Committee (i) based on the attainment by the
Company of quantitative performance measures set by the Board of Directors (but
calculated in accordance with rules approved by the Compensation Committee) and
qualitative goals for the Executive determined by the Compensation Committee,
and (ii) are subject to satisfaction of conditions established by the
Compensation Committee (which for 2017 include there being no uncured default in
compliance with the Company’s debt covenants under its Credit Agreement and
minimum put away of 25,000 barrels of premium whiskey). The STI Plan performance
measures for 2017, as determined by the Compensation Committee, have been
provided to the Executive.
For 2017, the Executive's threshold STI Plan award is 90% of the target STI Plan
award and the Executive's maximum STI Plan award, for attainment of Company
performance measures greater than 120% of the target, is 200% of the target
award. The terms and conditions of the STI Plan for future years in the Term
will be reviewed and established annually by the Compensation Committee.
(c)    Long-term Incentive. The Executive will be eligible to participate in the
Company’s long-term equity incentive (“LTI”) program for each fiscal year during
which Executive is employed under this Agreement, with an award for each year
during the Term as determined by the Compensation Committee. The awards made
under the Equity Plan in any given year during the Term will be for performance
for the immediately preceding year pursuant to the Company’s 2014 Equity
Incentive Plan (“Equity Plan”). For 2017, the Compensation Committee has
approved the long-term incentive goals for his service in 2017, and based on
these goals and the Company's performance in 2017 he will in February 2018
receive an award of restricted stock units (“RSUs”) for his service in 2017,
with performance at target resulting in an award of RSUs with a grant date fair
value equal to 100% of his Base Compensation. It is anticipated that future
awards under the Equity Plan will be in the form of RSUs with three-year cliff
vesting but the Company reserves the right to make awards with other terms and
conditions determined by the Compensation Committee and in other forms permitted
under the Equity Plan, including incentive stock options, nonqualified stock
options, stock appreciation rights, restricted stock, other stock-based awards
and cash performance awards.
(d)    Expenses. The Executive shall be reimbursed, in accordance with and
subject to the Company's expense reimbursement policies and procedures, for all
reasonable expenses incurred by the Executive in performing services under this
Agreement. The Executive will submit appropriate receipts, invoices and other
evidence of expenditures as required by Company policy.
(e)    Retirement. The Company will match contributions made by the Executive to
the Company's 401(k) plan up to a maximum of six percent (6%) of the Executive's
Base Compensation, which matching obligation will be subject to the then-current
annual limit set by the Board.


2

--------------------------------------------------------------------------------




(f)    Welfare Benefits. During the Term, the Company shall provide the
Executive and his family with benefits generally provided to its other executive
officers under its welfare benefit plans, practices, policies and programs
(including, without limitation, health, prescription, dental, disability, life
and other insurance plans).
(g)    Life and Disability Insurance. The Executive will be entitled to receive
a group life insurance policy and long-term disability insurance, in each case
consistent with benefits provided to other executive officers of the Company.
(h)    Automobile Allowance. The Executive will be entitled to an allowance for
a vehicle of a pre-tax amount of $500 per month (with an aggregate annual amount
of $6,000).
(i)    Vacation. Executive shall be entitled to twenty-five (25) days paid
annual vacation, in accordance with the Company's policies and provided that
such vacation times do not substantially interfere with the performance of his
duties hereunder.
(j)    House Purchase. The Executive relocated from Philadelphia, Pennsylvania
and purchased a home located in Atchison, Kansas (which came with an adjacent
lot; such lot and home are collectively referred to herein as the “House”) in
order to be close to the Company’s headquarters in Atchison, Kansas. Unless the
Executive’s employment is terminated by the Company for “Cause” or by the
Executive other than for Good Reason, the Company agrees to purchase the House
at the original purchase price of $325,000 paid by the Executive within 30 days
following the expiration of the Term and delivery of a written request for such
purchase by the Executive in accordance with Section 11(e) of this Agreement.
5.    Termination of Employment.
(a)    By the Company with or without Cause. The Company may, at any time, in
its sole discretion, terminate the Executive's employment upon written notice
with or without Cause. For purposes of this Agreement, the term “Cause” means:
(i)    commission by the Executive of an act that is materially detrimental to
the Company or any direct or indirect subsidiary of the Company (each, an
“Affiliate”), which act constitutes gross negligence or willful misconduct by
Executive in the performance of the Executive's material duties to the Company
or any Affiliate;
(ii)    commission by the Executive of any act of dishonesty or breach of trust
resulting in or intending to result in the Executive's personal gain or
enrichment at the expense of the Company or any Affiliate;
(iii)    violation by the Executive of Section 2 of this Agreement which
violation, if curable, is not cured by the Executive within thirty (30) days
after receipt by the Executive of written notice from the Company of such
violation; or
(iv)    violation by the Executive of Section 6 of this Agreement which
violation, if curable, is not cured by the Executive within thirty (30) days
after receipt by the Executive of written notice from the Company of such
violation.


3

--------------------------------------------------------------------------------




(b)    By the Executive for Good Reason. The Executive may terminate his
employment for Good Reason by providing not less than thirty (30) days' advance
written notice of such termination to the Company in accordance with the
following sentence. “Good Reason” shall mean the continuance of any of the
following events after Executive provides the Company with at least thirty (30)
days’ advance written notice of such event (specifying the basis for Executive
having Good Reason to terminate Executive’s employment) and the Company fails to
effect a correction, revocation or cure of such event within such period:
(i) any material breach of this Agreement by the Company, including the failure
to pay Executive any amount to which he is entitled under this Agreement;
(ii) any reduction in the Executive’s position, authority or responsibilities,
including the assignment to Executive of any duties that are materially and
adversely inconsistent with those assigned to him herein; or (iii) any reduction
in Executive’s Base Compensation, any reduction in the annual short-term
incentive opportunity below 100% of Executive’s Base Compensation or any
reduction in the annual long-term incentive opportunity below 100% of
Executive’s Base Compensation.
(c)    Death or Disability. If the Executive's employment is terminated because
of the Executive's death, the termination of this Agreement will be effective
immediately. If the Company determines in good faith that Disability of the
Executive has occurred, the Company may provide the Executive written notice of
termination. The term “Disability” means the Executive's absence from or
inability to perform the Executive's material duties and responsibilities with
the Company for one hundred thirty (130) business days in any consecutive
twelve- (12-) month period as a result of incapacity due to mental or physical
illness or injury. If, within thirty (30) days of such notice of termination,
the Executive does not return to full-time performance of responsibilities, the
Executive's employment will terminate automatically. If the Executive returns to
full-time performance within thirty (30) days, such notice of termination will
be cancelled and void hereunder. Any question as to the existence of the
Executive's Disability as to which the Executive and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to the Executive and the Company. If the Executive and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and the Executive shall be final and conclusive for all purposes of this
Agreement.
(d)    Severance.
(i)    Upon a termination of the Executive's employment (other than by reason of
death or Disability which is addressed in Section 5(d)(ii)), subject to the
satisfaction of the Release Condition described in Section 5(f) below, the
Executive will be entitled to receive:
(A)    payment of the Executive's accrued and unpaid Base Compensation through
the date of termination, the Executive's accrued and unused vacation days as of
the date of termination, and reimbursement of incurred and unreimbursed expenses
under Section 4(d), within thirty (30) days following the date of termination
(collectively, the amounts in this subsection (A), the “Accrued Obligations”);
(B)    any STI award earned with respect to a fiscal year ending prior to the
date of such termination but unpaid as of such date, payable at the same time in
the year of termination as such payment would be made if the Executive continued
to be employed by the Company (the “Prior Year STI Award”);


4

--------------------------------------------------------------------------------




(C)    any LTI award with respect to a fiscal year ending prior to the date of
such termination but unpaid as of such date, shall be granted at the same time
in the year of termination as such grant would be made if the Executive
continued to be employed by the Company (the “Prior Year LTI Award”);
(D)    unless the Executive was terminated for Cause or the Executive terminated
his employment other than for Good Reason or the termination occurred at the
expiration of the Term, an amount equal to the product of two (2) times the
Executive's Base Compensation, which shall be paid in equal installments on the
dates on which Executive’s Base Compensation would otherwise have been paid in
accordance with the Company’s normal payroll dates in effect as of the date of
Executive’s termination of employment as if Executive’s employment had continued
for such period, provided that the delay of the payment of any such amounts
pending satisfaction of the Release Condition described in Section 5(f) below
shall be accumulated and paid on the first of the Company’s first such scheduled
payroll date following satisfaction of the Release Condition;
(E)    unless the Executive was terminated for Cause or the Executive terminated
his employment other than for Good Reason, any STI award related to the year in
which the termination occurs calculated based on actual performance through the
end of the applicable performance period and prorated for the number of days of
the Executive's employment in the year in which the termination occurs, payable
in a single lump sum at the same time as such payment would be made if the
Executive continued to be employed by the Company (the “Pro-Rata Bonus”). The
Pro-Rata Bonus shall supersede any conflicting provisions in the STI Plan;
(F)    unless the Executive was terminated for Cause or the Executive terminated
his employment other than for Good Reason, an LTI Award shall be made for the
service of the Executive during the portion of the year in which the termination
occurs (the “Pro-Rata LTI Award”), which Pro-Rata LTI Award shall be equal to
the product of (x) the number of RSUs that would be included in a LTI award if
he had served for the entire year in which the termination occurred, times (y) a
fraction, with the numerator being the number of days of the Executive’s
employment in the year in which the termination occurs and the denominator being
365. The Pro-Rata LTI Award shall be granted at the same time as such award
would be made if the Executive continued to be employed by the Company. The
Pro-Rata LTI Award shall supersede any conflicting provision in the LTI Plan;
(G)    unless the Executive was terminated for Cause or the Executive terminated
his employment other than for Good Reason, all RSUs that have been granted to
Executive (including those referenced in Section 5(d)(i)(C) and Section
5(d)(i)(F)), but that have not vested as of the date of termination of
employment, shall vest in the Executive to the same extent as if his employment
with the Company had continued through the expiration of the latest vesting
period of the last RSUs awarded to him (the date of expiration of such last
vesting period is referred to herein as the “Final Vesting Date”). The foregoing
vesting provision shall supersede any conflicting provisions in any Agreement as
to Award of RSUs that would otherwise require forfeiture of RSUs that were not
vested as of the date of termination of employment;


5

--------------------------------------------------------------------------------




(H)    unless the Executive was terminated for Cause or the Executive terminated
his employment other than for Good Reason, an amount equal to the product of
(x) $2,000 times (y) the number of full calendar months between the month in
which the Executive was terminated and the month in which the Executive and his
current spouse reach the age at which both of them are eligible to receive
Medicare (or similar benefits under any successor legislation replacing
Medicare; referred to herein collectively as the “Medicare Eligibility Age”)),
payable in a single lump sum as soon as reasonably practical following
satisfaction of the Release Condition described in Section 5(f) (the “Lump Sum
Payment”). If, during the time period covered in clause (y) above (“Coverage
Period”), the monthly COBRA premium for MGP coverage is greater than $2,000
(“COBRA Excess Amount”), then MGP shall pay the COBRA Excess Amount to Executive
on the Company’s last payroll date for each remaining month in the Coverage
Period. If the Medicare Eligibility Age is increased after the Lump Sum Payment
is made, then the Coverage Period shall be extended accordingly and an
additional lump sum shall be paid to Executive, as soon as reasonably
practicable, in an amount equal to the difference between the original Lump Sum
Payment and the amount that would have been computed as the product of clauses
(x) and (y) above if such extended Coverage Period had been used in clause (y)
above to compute the original Lump Sum Payment.
(I)    any other amounts or benefits due to the Executive under Section 4(f) of
this Agreement or otherwise in accordance with the Company’s benefit, fringe
benefit plans, programs or policies, payable at such times and otherwise in
accordance with the terms and conditions such arrangements (the “Other
Benefits”); and
(ii)    Upon a termination of employment due to the Executive's death or
Disability, the Executive or a representative of the Executive shall be entitled
to the Accrued Obligations, the Other Benefits, the Prior Year STI Award, the
Prior Year LTI Award, the Pro-Rata Bonus, and an amount equal to the Executive’s
Base Compensation (which shall be paid in equal installments on the dates on
which Executive’s Base Compensation would otherwise have been paid in accordance
with the Company’s normal payroll dates in effect as of the date of Executive’s
termination of employment as if Executive’s employment had continued for such
period, provided that the delay of the payment of any such amounts pending
satisfaction of the Release Condition described in Section 5(f) below shall be
accumulated and paid on the first of the Company’s first such scheduled payroll
date following satisfaction of the Release Condition).
(e)    Resignations. Upon any termination of the Executive's employment with the
Company for any reason, the Executive agrees to promptly resign as a director of
the Company and its Affiliates and from any other offices, directorships,
trusteeships, committee memberships and fiduciary capacities held with, or on
behalf of, the Company and its Affiliates. The Executive shall promptly execute
any further documentation thereof as requested by the Company and, if the
Executive is to receive any payments from the Company, execution of such further
documentation shall be a condition thereof.
(f)    Release Condition. Executive agrees that Executive shall be entitled to
the amounts and benefits set forth in Sections 5(d)(i)(C), 5(d)(i)(D),
5(d)(i)(E), 5(d)(i)(F) and 5(d)(i)(H) only if (i) Executive executes a release
of all claims against the Company (other than indemnity claims the Executive may
have against the Company that arise under the Company’s Bylaws or the director
and officer insurance policies) in such reasonable form as the Company may
reasonably prescribe and has not materially breached, as of the date of
termination, Section 6 of this Agreement


6

--------------------------------------------------------------------------------




and does not materially breach such provisions at any time during the period for
which such payments are to be made or vesting of RSUs is to take place, and
(ii) such release becomes effective and irrevocable no later than seven (7) days
following the date of Executive’s termination of employment (“Release
Condition”). If the Executive materially breaches Section 6 of this Agreement,
the Company shall have no obligation to make any severance, other payment, or
provide any benefit under this Agreement during the period in which such amounts
are otherwise payable or such benefits are otherwise to be provided, but only to
the extent such that the value of such foregone severance, other payment, or
other benefits does not exceed the actual damages sustained by the Company with
respect to such material breach.
(g)    No Duplication of Benefits. Any termination payments made and benefits
provided under this Agreement to the Executive shall be in lieu of any other
severance payments or benefits for which the Executive may be eligible under any
of the plans, policies or programs of the Company or under the Worker Adjustment
Retraining Notification Act of 1988 or any similar state statute or regulation.
In the event any plan or grant provides for better treatment as to equity on a
termination of employment than that provided herein, such better provision shall
apply.
6.    Restrictions. The Executive agrees that (i) he will possess and will
continue to possess as a result of his services under this Agreement certain
confidential and proprietary information regarding the Company, its business and
its business plans and (ii) the use of any such confidential and proprietary
information in a business or activity which competes with the Company would
adversely affect the business and the Company’s assets and provide the competing
business with an unfair advantage over the Company. Accordingly, the parties
wish to restrict the Executive’s use and disclosure of such information and his
ability to compete unfairly or enable others to compete unfairly with the
Company. The Executive agrees to comply with the terms of this Section 6, all of
which are reasonable and necessary to protect the confidential or proprietary
business information and trade secrets of the Company and to prevent any unfair
advantage from being conferred upon a competing business of the Company, as set
forth below:
(a)    Non-Hiring and Non-Solicitation of Employees. During the Term, and for a
period ending on the Final Vesting Date (as defined in Section 5(d)(i)(G)), the
Executive may not directly or indirectly recruit, solicit, or hire any executive
or master distiller of the Company or its Affiliates or otherwise induce any
such executive or master distiller of the Company or its Affiliates to leave the
employment of the Company or an Affiliate to become an employee of or otherwise
be associated with any other party or with the Executive or any company or
business with which the Executive is or may become associated. Notwithstanding
the foregoing, the restrictions in this Section 6(a) shall not apply with regard
to (i) general solicitations that are not specifically directed to employees of
the Company or its Affiliates (but the restrictions shall still apply to the
hiring of any executive or master distiller who responds to such general
solicitation), (ii) serving as a reference at the request of any employee or
(iii) actions taken in the good faith performance of the Executive's duties for
and/or for the benefit of the Company and/or its Affiliates. The running of the
restriction period contained in this Section 6(a) will be suspended and shall
not apply during any period of violation and/or any period of time during which
litigation to enforce this covenant is pending, but only to the extent the
Company prevails in such litigation. The Company hereby provides the following
notice to the Executive, the contents of which supersedes any contrary
provisions of this Agreement:


7

--------------------------------------------------------------------------------




Pursuant to the Defend Trade Secrets Act of 2016, the Parties understand that an
individual may not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the employer's trade secrets
to the attorney and use the trade secret information in the court proceeding if
the individual: (a) files any document containing the trade secret under seal;
and (b) does not disclose the trade secret, except pursuant to court order.
(b)    Non-Interference with Business Relations. During the Term and thereafter
(except in the case of clause (ii) which shall continue for a period ending on
the Final Vesting Date (as defined in Section 5(d)(i)(G))) (regardless of the
circumstances of such termination and the length of this Agreement), the
Executive agrees that, he shall not, directly or indirectly, (i) do anything to
discredit or otherwise injure the reputation or goodwill of the Company or its
Affiliates, (ii) without the written consent of the Company, solicit, induce or
attempt to solicit or induce any customer or any person or entity known by
Executive or which would be reasonably known by Executive to be an employee,
independent contractor or other professional or business relation of the Company
(or any Affiliate) to cease doing business, or change the amount or terms of
business, with the Company (or any Affiliate), or (iii) in any way interfere
with the Company’s (or any Affiliate's) relationship with any customer,
employee, independent contractor, or other professional or business relation of
the Company or Affiliate. For purposes hereof, a customer of the Company shall
be defined as any person or entity who has purchased any goods or services from
the Company (or any Affiliate) during the one (1) year period preceding
termination of Executive’s employment in an amount equal to or greater than
$5,000,000 in the aggregate.
(c)    Confidential Information. The Executive recognizes that the business
interests of the Company and its Affiliates require the fullest practical
protection and confidential treatment of all information, not generally known
within the relevant trade group or by the public, including all Work Product (as
defined below), business and marketing plans, training materials, promotional
materials, illustrations, designs, plans, data bases, sources of supply,
customer lists, vendor lists, market surveys and/or analyses, supplier and
contractor lists, trade secrets, distillation processes, procedures and
techniques, mash bills, and all other valuable or unique information and
techniques acquired, developed or used by the Company or its Affiliates relating
to the business, operations, suppliers, employees and customers of the Company
or its Affiliates, regardless of whether such information is in writing, on
computer disk or disk drive or in any other form (hereinafter collectively
termed “Protected Information”). The Executive expressly acknowledges and agrees
that the Protected Information constitutes trade secrets and/or confidential and
proprietary business information of the Company (or its Affiliates, or its
customers or suppliers, as the case may be). Protected Information shall not
include information which is or becomes publicly known, through no breach of
this Section 6 by the Executive. The Executive acknowledges that Protected
Information is essential to the success of the business of the Company and its
Affiliates, and it is the policy of the Company and its Affiliates to maintain
as secret and confidential the Protected Information, which gives the Company or
its Affiliates a competitive advantage over those who do not know the Protected
Information is expressly and implicitly protected by the Company and its
Affiliates from unauthorized disclosure. Accordingly, the Executive agrees to
take all reasonable steps to hold such Protected Information in a fiduciary
capacity, to keep secret and to treat


8

--------------------------------------------------------------------------------




confidentially, and not to permit any other person or entity to, directly or
indirectly, appropriate, divulge, disclose or otherwise disseminate to any other
person or entity nor use in any manner for him or any other person’s or entity’s
purposes or benefit any Protected Information, and not to use or aid others in
using any such Protected Information in competition with the Company or any
Affiliate except (i) in furtherance of the performance of his duties to the
Company or its Affiliates, whether under this Agreement or otherwise, or (ii) to
the extent that disclosure is required by law. Executive shall not be in breach
of this section in the event of disclosure, if such disclosure occurs through no
action or fault of his own, or arises out of the willful, illegal or negligent
actions of another individual or entity not under his control. This obligation
of non-disclosure of information shall survive this Agreement and shall continue
to exist for so long as such information remains Protected Information.
(d)    Reasonableness of Restrictions. The Executive acknowledges and agrees
that, given the nature of the business of the Company, and the Company’s
proposed business plans, the restrictions imposed upon the Executive by this
Section 6 and the purposes for such restrictions are reasonable and are designed
to protect the trade secrets, confidential and proprietary business information
and the future success of the Company and its Affiliates without unduly
restricting the Executive’s future employment. If, at the time of enforcement of
this Section 6, a court shall hold that any of the duration, scope or geographic
restrictions stated herein are unreasonable under circumstances then existing,
the parties agree (and shall stipulate, if necessary, in an appropriate
pleading) that the maximum duration, scope or geographic area reasonable under
such circumstances shall be substituted for the stated duration, scope or
geographic area. The Executive acknowledges and agrees that in the event of his
breach of any provision of this Section 6, the Company and its Affiliates will
suffer irreparable harm and, accordingly, the Executive agrees that the
Company’s right to terminate this Agreement for Cause pursuant to Section 6(a)
does not reflect the Company's damages on account of such breach, shall not be
the Company’s exclusive remedies, and that the Company shall be entitled to
exercise any other remedies available to it at law or in equity, including
injunctive relief or other equitable remedies. In the event of any breach of the
provisions of this Section 6, the Executive further agrees that the time periods
set forth in this Section 6 shall be extended by the period of such breach.
(e)    Nondisparagement. During the Term and for two (2) years thereafter (the
“Restricted Period”), the Executive agrees not to, with intent to damage,
disparage or encourage or induce others to disparage the Company or its
Affiliates or their respective officers, directors, employees or other service
providers as of the date of termination of the Executive's employment (the
“Company Parties”). For purposes of this Section 6(e), the term “disparage”
includes, without limitation, comments or statements to the press, to the
employees of the Company, or its Affiliates or to any individual or entity with
whom the Company or its Affiliates has a business relationship (including,
without limitation, any vendor, supplier, customer or distributor), or any
public statement, that in each case is intended to, or can be reasonably
expected to, damage any of the Company Parties in more than a de minimis manner.
Notwithstanding the foregoing, nothing in this Section 6(e) shall prevent the
Executive from (i) making any truthful statement to the extent, but only to the
extent (A) necessary with respect to any litigation, arbitration or mediation
involving this Agreement, including, but not limited to, the enforcement of this
Agreement, in the forum in which such litigation, arbitration or mediation
properly takes place or (B) required by law, legal process or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction over the Executive, (ii) making
normal competitive statements during any period after the termination of the
Executive's employment, (iii) making any statements in the good faith
performance of the Executive's duties to Company or its Affiliates, and


9

--------------------------------------------------------------------------------




(iv) rebutting any statements made by the Company or its Affiliates or their
respective officers, directors, employees or other service providers.
(f)    Documents and Processes, etc. Any information or innovations related to
the business conducted by the Company or its Affiliates during the Term,
including, but not limited to, inventions, improvements, methods, technology,
programs, customer lists, reports, distribution records, brochures,
instructions, manuals, processes, etc., which are, during the Term, conceived,
developed, or improved upon by the Executive for use by the Company or any of
its Affiliates, alone or in conjunction with other employees, managers or
consultants (collectively called “Work Product”), shall be the exclusive
property of the Company or the applicable Affiliate, and during and after
termination of this Agreement for any reason whatsoever, and the Executive shall
not use, duplicate, reveal or take with him any such Work Product or other
materials of the Company or any Affiliate other than in furtherance of the
performance of his duties to the Company or any Affiliate, whether under this
Agreement or otherwise. To the extent that any such Work Product is not a work
made for hire, the Executive hereby assigns to the Company or the applicable
Affiliate all rights in such material. The Executive agrees to execute any
documents at any time reasonably required by the Company in connection with the
registration of copyright, patent application or other perfection of the
ownership of the Work Product by the Company or the applicable Affiliate.
(g)    Survival. No reference in this Agreement to expiration or termination of
this Agreement means expiration or termination of this Section 6. The parties
agree that Section 6 shall survive the expiration of the Term or earlier
termination of this Agreement for whatever reason, except as otherwise expressly
set forth hereunder.
7.    Cooperation. During the Term and thereafter, the Executive agrees to
reasonably assist and cooperate with the Company and/or any Affiliate (and their
outside counsel) at mutually convenient times and places in connection with the
defense or prosecution of any claim that may be made or threatened against or by
the Company or any Affiliate, or in connection with any ongoing or future
investigation or dispute or claim of any kind involving the Company or any
Affiliate, including any proceeding before any arbitral, administrative,
judicial, legislative, or other regulatory body or agency, including preparing
for and testifying in any proceeding to the extent such claims, investigations
or proceedings materially relate to services performed or required to be
performed by the Executive, or pertinent knowledge possessed by the Executive,
in each case, other than any such proceeding in which the Executive and the
Company and/or its Affiliates are adverse parties to one another or are
reasonably likely to be or which relate to matters exclusively related to the
period after termination of the Executive's employment with the Company. Upon
presentment to the Company of appropriate documentation, the Company will pay
directly or reimburse the Executive for the reasonable out-of-pocket expenses
incurred as a result of such cooperation.
8.    Non-Contravention; No Conflict. The Executive represents and warrants that
the Executive is not a party to any agreement or restrictive covenant preventing
him from performance of the services required under this Agreement. The
Executive is not aware of any situation creating or appearing to create a
conflict of interest between the Executive and the Company or any Affiliate. To
the extent that the Executive is a party to any confidentiality or nondisclosure
agreement, the Executive agrees to comply with all such agreements and to not
use any confidential trade secret information of any third party while employed
by the Company.


10

--------------------------------------------------------------------------------




9.    Clawback. If the Company is required to restate its financial results due
for fiscal year 2016 or thereafter while the Executive is Chief Executive
Officer of the Company due to material noncompliance with financial reporting
requirements under United States federal securities laws as a result of
misconduct or error (as determined in good faith by the Audit Committee or by
the full Board of Directors), the Company may, in the good faith discretion of
the Compensation Committee, take action to recoup from the Executive all or any
portion of any performance-based or other incentive-based compensation, and
profits realized from the sale of Shares (each such amounts shall be referred to
as an “Award”) received as equity compensation by the Executive, the amount of
which had been determined in whole or in part upon performance goals relating to
the restated financial results, or upon the Fair Market Value of Shares,
regardless of whether the Executive engaged in any misconduct or was at fault or
responsible in any way for causing the need for the restatement. In such an
event, the Company or any Affiliate shall be entitled to recoup up to the
amount, if any, by which the Award, or the Fair Market Value of the Shares,
actually received by the Executive exceeded the payment or Fair Market Value, as
applicable, that would have been received based on the restated financial
results, and any profits from the sale of Shares transferred pursuant to an
Award in excess of the profits that would have been received based on the
restated financial results. The Company’s and each Affiliate's right of
recoupment shall apply only if demand for recoupment is made not later than
three years following the payment of the applicable Award. Any recoupment shall
be made net of any taxes the Executive paid (to the extent such taxes may not be
reasonably recovered by the Executive) on the compensation subject to
recoupment. The Executive acknowledges that the Executive is aware of (i) the
provision of Section 304 of the Sarbanes-Oxley Act of 2002 and the right of the
Securities Exchange Commission (“SEC”) with respect thereto, (ii) Section 10D of
the Securities Exchange Act of 1934, as amended (“Exchange Act”), which was
added by Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and which requires listed companies to implement clawback
policies that comply with listing requirement of the applicable stock exchange
with respect to the recovery of incentive-based compensation in the event of an
accounting restatement, (iii) proposed Rule 14D-1 which was proposed by the SEC
to require such listing requirements to be established, and (iv) the Company’s
obligation to adopt a clawback policy that complies with the implementing Nasdaq
listing standard that would be adopted after the SEC adopts a final rule under
Section 10D of the Exchange Act (the “Dodd-Frank Clawback Policy”). The parties
agree that this Section 9 may be amended by the Company to conform to the
Dodd-Frank Clawback Policy when such policy is adopted by the Company in order
to comply with the aforementioned Nasdaq listing standard. The following
definitions apply for purposes of this Section 9:
(a)    “Fair Market Value” means, as of any given date, (i) if the Shares are
listed on NASDAQ Global Select Market (or another U.S. national securities
exchange), the closing price on the date at issue, or if there is no closing
price on such date, the closing price on the last preceding day for which there
was a closing price; (ii) if the Shares are not listed on NASDAQ Global Select
Market (or another U.S. national securities exchange), a value determined by the
reasonable application of a reasonable valuation method as determined by the
Compensation Committee in accordance with Section 409A of the Code.
(b)    “Shares” means shares of the common stock, without par value, of the
Company.
10.    Section 409A. It is intended that this Agreement will comply with, or be
exempt from, Section 409A of the Code and any regulations and guidelines
promulgated thereunder (collectively, “Section 409A”), to the extent the
Agreement is subject thereto, and the Agreement


11

--------------------------------------------------------------------------------




shall be interpreted on a basis consistent with such intent. Notwithstanding any
provision to the contrary in this Agreement, if the Executive is deemed on the
date of the Executive's “separation from service” (within the meaning of Treas.
Reg. Section 1.409A-1(h)) with the Company to be a “specified employee” (within
the meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any payment
or benefit that is considered non-qualified deferred compensation under Section
409A payable on account of a “separation from service” that is required to be
delayed pursuant to Section 409A(a)(2)(B) of the Code (after taking into account
any applicable exceptions to such requirement), such payment or benefit shall be
made or provided on the date that is the earlier of (i) the expiration of the
six- (6-) month period measured from the date of the Executive's “separation
from service,” or (ii) the date of the Executive's death (the “Delay Period”).
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section 10 (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump sum and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. Notwithstanding any
provision of this Agreement to the contrary, for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment, references to the Executive’s
“termination of employment” (and corollary terms) with the Company shall be
construed to refer to Executive’s “separation from service” (within the meaning
of Treas. Reg. Section 409A-1(h)) with the Company.
11.    Miscellaneous.
(a)    Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive to the
extent necessary to carry out the intentions of the parties under this
Agreement.
(b)    Withholding Taxes. From any payments due hereunder to the Executive from
the Company, there will be withheld amounts required to satisfy liabilities for
federal, state, and local taxes and withholdings. In addition, the Company
agrees that except as would violate applicable securities law, (i) the Executive
shall be permitted to sell Shares in order to satisfy any such taxes and
withholding obligations and (ii) any minimum required tax withholding
obligations on the Executive's equity compensation awards in respect of Shares
may be satisfied by reducing the number of Shares otherwise payable under such
award by an amount of such Shares having a fair market value equal to the amount
of such tax withholding obligations.
(c)    Amendment. Except as otherwise provided in Section 9, this Agreement may
only be amended or modified by an instrument in writing signed by each of the
parties hereto. No failure or delay on the part of either party to this
Agreement in the exercise of any power or right, and no course of dealing
between the parties hereto, shall operate as a waiver of such power or right,
nor shall any single or partial exercise of any power or right preclude any
further or other exercise thereof or the exercise of any other power or right.
The remedies provided for herein are cumulative and not exclusive of any
remedies which may be available to either party at law or in equity. Any waiver
of any provision of this Agreement, and any consent to any departure by either
party from the terms of any provision hereof, shall be effective only in the
specific instance and for the specific purpose for which given. Nothing
contained in this Agreement and no action or waiver by any party hereto shall be
construed to permit any violation of any other provision of this Agreement or
any other document or operate as a waiver by such party of any of his or its
rights under any other provision of this Agreement or any other document.


12

--------------------------------------------------------------------------------




(d)    Assignment. This Agreement is binding upon and will inure to the benefit
of the Executive and the Executive's heirs, executors, assigns and
administrators or the Executive's estate and property and the Company and their
successors and permitted assigns. The Executive may not assign or transfer to
others the obligation to perform the Executive's duties hereunder. The Company
may not assign this Agreement other than to a successor to all or substantially
all of its business and then only upon such assignee’s delivery to the Executive
of a written assumption of this Agreement; provided, however, that the Company
may assign this Agreement to an Affiliate with the Executive's consent, in which
case, after such assignment, the “Company” means the Affiliate to which this
Agreement has been assigned.
(e)    Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given upon personal delivery to the party to be notified, the following business
day after deposit with a reputable overnight courier service or three (3)
business days after deposit with the United States Post Office, by registered or
certified mail, postage prepaid and addressed to the party to be notified at the
address indicated below, or at such other address as such party may designate by
ten (10) days’ advance written notice to the other party.
(i)    If to Company, to:
MGP Ingredients, Inc.
100 Commercial Street, Box 130
Atchison, Kansas 66002
Attention: Board of Directors


With a copy to:
Stinson Leonard Street LLP
1201 Walnut Street, Suite 2900
Kansas City, MO 64106
Attention: John A. Granda


(ii)    If to the Executive, to:
Augustus C. Griffin
420 3rd Street
Atchison, KS 66002


(f)    Binding Effect. This Agreement shall be binding upon, and inure to the
benefit and be the obligation of the Company, its successors or assigns, as well
as the Executive, his legal representatives, heirs and successors.
(g)    Severability; Construction. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held by a court of
competent jurisdiction to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement. Use of the
word “including” shall not be limited by the terms following such word. All
references to singular or plural terms shall mean the other where appropriate.
The term “Affiliate” shall refer to subsidiaries of the Company now existing or
hereafter formed or acquired.


13

--------------------------------------------------------------------------------




(h)    Descriptive Headings; Terms. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.
(i)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which shall together
constitute one and the same document.
(j)    Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws (as opposed to conflict of law provisions) of
the State of Kansas.
(k)    Expenses. In the event of any litigation between the parties relating to
this Agreement and their rights hereunder, the prevailing party shall be
entitled to recover all reasonable litigation costs and reasonable attorneys’
fees and expenses from the non-prevailing party (limited to one counsel for such
party and one local counsel, if appropriate).
(l)    Entire Agreement. This Agreement, together with any award agreements
referenced herein, sets forth the entire understanding of the parties regarding
the Executive’s employment with the Company, and replace and supersede the Old
Employment Agreement and any other previous understandings, agreements,
discussions, letters or representations between such parties, written or oral,
that may have related in any way to the subject matter hereof including, without
limitation, any employment offers or term sheets dated as of or prior to the
date hereof.


14

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Executive as of the date first above written.
COMPANY:


MGP INGREDIENTS, INC.




By: /s/ David Rindom__________
Name: David Rindom    
Title: Vice President and Chief Administrative Officer




EXECUTIVE:




/s/ Augustus C. Griffin
Name: Augustus C. Griffin




15